Citation Nr: 1401928	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-11 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for Hepatitis C.  

2.  Whether new and material evidence has been received to reopen service connection for traumatic brain disease with seizure disorder.

3.  Entitlement to service connection for Hepatitis B.

4.  Entitlement to service connection for a lung disability, including emphysema and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

6.  Entitlement to an increased rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, status post excision of neuroma.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Cleveland, Ohio.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New York, New York which now has jurisdiction over the claims on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, was previously characterized as entitlement to service connection for just "PTSD."  The United States Court of Appeals for Veterans Claims (Court) has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemmons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's current claim of service connection for traumatic brain disease with seizure disorder is based upon the same factual basis and symptoms as his original claim for service connection for seizures, which the RO denied reopening in a May 2003 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

In September 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the physical claims file.  Although the Veteran's representative submitted an untimely substantive appeal, via a December 2012 statement and May 2013 VA Form 9, for the issues listed on the title page, testimony was provided for these issues at the September 2013 Board hearing.  Thus, the issues listed on the title page are currently before the Board for appellate consideration. 

While the Veterans Law Judge noted at the Board hearing that issues for appellate consideration included an increased evaluation for the scar, the Board notes that the issues of a higher rating for residual scars on the right eyebrow and forehead and an effective date for an increased staged rating for residual scars were decided on the merits in a July 2012 Board decision.  Therefore, these issues are not currently before the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of service connection for an acquired psychiatric disability, including PTSD, an increased rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appeals of service connection for Hepatitis C and seizures were denied in a May 2003 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the May 2003 rating decision, regarding service connection for traumatic brain disease and Hepatitis C, is not new and material.  

3.  The evidence received since the May 2003 rating decision, regarding service connection for traumatic brain disease with seizure disorder, is new and material.  

4.  The Veteran's current traumatic brain disease with seizure disorder is causally related to an in-service head injury.

5.  The Veteran is not currently diagnosed with Hepatitis B or has residuals therefrom.

6.  The Veteran did not sustain a lung injury or disease during service.

7.  A current lung disability, diagnosed as bullous emphysema and COPD, are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, that denied service connection for Hepatitis C and the reopening of service connection for seizures, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received since the May 2003 rating decision to reopen service connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been received since the May 2003 rating decision to reopen service connection for traumatic brain disease with seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for traumatic brain disease with seizure disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for Hepatitis B have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

6.  The criteria for service connection for a lung disability, including emphysema and COPD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

In making all determinations, the Board considers the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

New and Material Evidence

In a May 2003 rating decision, the RO denied service connection for Hepatitis C because service treatment records do not show complaint of or treatment for Hepatitis C while on active duty and no treatment records had been received indicating he currently suffers from Hepatitis C related to his military service.  The RO also denied the reopening of service connection for seizures because there was no new evidence of a nexus to service or to the service-connected traumatic neuropathy of the trigeminal nerve.  The Veteran was notified of the May 2003 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision became final for these claims on appeal.  No new and material evidence was received within one year of the 2003 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the May 2003 rating decision, pertaining to the claims on appeal, does not include additional relevant official service department records, and as noted, there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.

Hepatitis C

The pertinent evidence of record at the time of the May 2003 rating decision included the Veteran's service treatment records and VA outpatient treatment records from December 2002 to February 2003.

The pertinent evidence of record associated with the claims file since the May 2003 rating decision includes statements from the Veteran, September 2013 Board hearing transcript, October 2006 Social Security Administration (SSA) award letter, VA outpatient treatment records, and an April 2007 VA examination report for Hepatitis C.  Such evidence, with the exception of service treatment records already reviewed by the RO, was not previously associated with the claims file and is considered new; however, is not material because does not relate to an unestablished fact necessary to substantiate the claim on appeal.  

Statements from the Veteran and September 2013 Board hearing transcript provide no new evidence.  Particularly, the Veteran repeated his prior contention that his Hepatitis C may be related to his exposure to human bodily fluids while treated for the service-connected traumatic neuropathy of the trigeminal nerve, status post excision of neuroma.

Following the April 2007 VA examination for Hepatitis C, the examiner concluded the Veteran has chronic Hepatitis C and it is less likely than not service related due to head trauma and explained with sufficient rationale.  The Board finds this determination is adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).

Moreover, the SSA award letter and VA outpatient treatment records are redundant of the evidence already of record which show the Veteran's currently has Hepatitis C, thus cannot be used to reopen the claim on appeal.  In this regard, it is important for the Veteran to understand that treatment for his Hepatitis C does not provide material evidence as there has never been a question that he has "Hepatitis C."  The question is whether this disability is related to service.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 C.F.R. § 3.156(a).

Traumatic Brain Disease

The evidence received since the May 2003 rating decision, particularly a March 2005 VA examination report and May 2005 VA medical opinion, were not previously obtained and associated with the record.  Following the March 2005 cranial nerves examination, the VA examiner concluded the Veteran's "seizure disorder more likely than not [is] related to the original trauma [ and] [a]lcohol can also play a part in this seizure disability."  The VA examiner reiterated in the May 2005 opinion that the seizure disorder is more likely than not related to the original trauma.  Such evidence is pertinent to the element of a nexus, which was not established at the time of the May 2003 rating decision.

As a result, the Board finds that the newly received evidence, specifically the March 2005 VA examination report and May 2005 VA medical opinion are new and material.  Having submitted new and material evidence, the service connection claim for traumatic brain disease with seizure disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Analysis for Service Connection 

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Traumatic Brain Disease with Seizure Disorder

The Veteran contends that service connection is warranted for traumatic brain disease with seizure disorder due to an in-service head injury, as asserted in multiple written statements and at the September 2013 Board hearing.

The evidence of record shows a current disability of traumatic brain disease with seizure disorder, as noted in VA outpatient treatment records and VA examination reports.  Specifically, treatment records document assessments of seizures and seizure disorder/headaches.

Review of the service treatment records reveal a September 1980 head injury.  He was struck over the right eye with a brick, there was no loss of consciousness or direct eye injury, and was treated for a laceration.

In March 2005, the Veteran underwent a VA cranial nerves examination.  Following the clinical evaluation, it was concluded the Veteran's seizure disorder is more likely than not related to the original trauma (in service).  It was also noted that alcohol can play a part in this seizure disability.  

In an addendum report, the same VA examiner provided a May 2005 VA medical opinion reiterating that the seizure disorder is more likely than not related to the original trauma.  The examiner explained in the medical history section that the Veteran has had approximately 5 to 6 seizures per year since the in-service head injury.

The March 2005 VA examination report and May 2005 VA medical opinion are competent and probative medical evidence because are factually accurate, as it appears the examining physician reviewed of the relevant evidence in this case, relied on accurate facts, gave a fully articulated opinion that is supported by a sound reasoning, and took into consideration the Veteran's use of alcohol use.

Subsequently, the Veteran underwent an August 2005 VA examination for neurological disorders.  Following the clinical evaluation, the VA examiner concluded "it is much more likely that any seizure disorder is related to [the Veteran's] history of alcohol abuse rather than any history of a head injury" with a sufficient explanation.  

The August 2005 VA examination report is also competent and probative medical evidence because is factually accurate, as it appears the examining physician reviewed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning. 

Thereafter, an April 2006 VA cranial nerves examination report and March 2009 VA examination report for neurology affirmed the Veteran's diagnosis of post-traumatic epilepsy and post-traumatic headaches status post laceration to right supraorbital ridge with removal of neuroma dn residual pain and hyperesthesia.  The Board notes these VA examiners did not review the claims file nor render an opinion regarding a nexus between the current claimed disability and service.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's traumatic brain disease with seizure disorder is related to the documented in-service head injury.  As indicated, there is both favorable and unfavorable evidence of record (March 2005 VA examination report, May 2005 VA medical opinion, and August 2005 VA examination report) that bears on this question.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this regard, the question of the extent of the Veteran's disability from TBI and the extent of his disability from the abuse of alcohol are not before the Board at this time.  The fact that the Veteran may have both disabilities, and that there may be some overlap in the symptoms, does not provide a basis to deny this claim.


Hepatitis B

In an October 2006 Statement in Support of Claim, via a VA Form 21-4138, the Veteran contends that he has Hepatitis B and believes the disability is a result or a byproduct of an in-service injury, thus service connection is warranted.  

Since separation from service, private and VA outpatient treatment records are silent with regard to complaints, treatment, or a diagnosis of Hepatitis B.  Diagnostic and clinical tests at the April 2007 VA examination did not indicate current findings of Hepatitis B.  

The Veteran was informed in the January 2007 notice letter that he must have evidence of a current disability for this claim on appeal.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  The competent and probative evidence demonstrates the Veteran does not show any manifestations of Hepatitis B, or residuals therefrom.  As such, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for Hepatitis B.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Lung Disability

The Veteran contends that service connection is warranted for a lung disability, particularly emphysema and COPD.

Post-service evidence, specifically VA outpatient treatment records, reflects an initial assessment of bullous emphysema in February 2006 and a diagnosis of COPD in June 2006.  Records dated thereafter affirm the diagnoses of COPD/emphysema.  Therefore, a lung disability, including emphysema and COPD, are currently shown.

The evidence does not reflect an in-service incurrence or injury to the lungs and neither does the Veteran assert such an event.  As the second element (in-service incurrence) is not demonstrated, the claim for service connection on this issue is denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

The Board considers the Veteran's lay statements, as noted above, as they pertain to a nexus between current complaints of a lung disability and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his lung disability is related to service.  In a January 2008 statement, via a VA Form 21-4138, he stated not knowing how COPD developed, did not smoke until he entered the military, and that he also has emphysema.  At the September 2013 Board hearing, he testified that he had trouble breathing in 1983 (within a year after separation from service), he used to think such symptomatology was due to asthma or pollution from cars, and smoked but not a lot because he did not smoke during service.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of a lung disability since service separation.  Further, the Board concludes that his lay assertion of a nexus between active service and his current complaints, while competent, is not accurate.

The Veteran sought treatment for a myriad of medical complaints since discharge from service, including the service-connected traumatic neuropathy of the trigeminal nerve, status post excision of neuroma, and residuals of scar on the right eyebrow and forehead.  Significantly, during VA general medical examinations in connection with those disabilities, the Veteran made no complaints regarding his lungs, clinical findings of the lungs were normal, and no diagnosis of a lung disability was rendered.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, when he sought to establish medical care with VA shortly after separation from service, he did not report the onset of lung symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran himself for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See id.  

Simply stated, at this time the Veteran himself provided highly probative evidence against his own claim.

He filed a VA disability compensation claim for service connection for multiple disorders in 1984, shortly after service, but did not claim service connection for a lung disability or make any mention of any lung symptomatology.  This suggests to the Board that there was no pertinent lung symptomatology at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a lung disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a lung injury in service, or the lack of lung symptomatology at the time he filed the claim, or both.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between his current claim and service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, COPD is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F3.d 1355 (Fed. Cir. 2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

As reported by the Veteran at the Board hearing and affirmed by VA outpatient treatment records, the Veteran has a smoking history, which dates back to service.  As to the effects of tobacco use during service, for claims filed after June 9, 1998, such as the Veteran's claim in this instance, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Moreover, review of the evidentiary record is silent as to any indication that the Veteran's current lung disability is related to service.  As a result, the Board finds that the Veteran's current lung disability, diagnosed as bullous emphysema and COPD, are not causally or etiologically related to service.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for a lung disability, including emphysema and COPD.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the duty to notify has been satisfied by March 2006, June 2006, September 2006, and January 2007 letters.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, VA outpatient treatment records, October 2006 SSA award letter, statements from the Veteran, and an April 2007 VA examination for Hepatitis C and B.  The Veteran was also provided an opportunity to set forth his contentions during the September 2013 Board hearing before the undersigned Veterans Law Judge.

The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been represented by a veterans' service organization for years, and was assisted at his Board hearing by a representative from that organization.  He was asked questions about the alleged in-service stressor event and potential sources of exposure to Hepatitis.  Neither the Veteran nor his representative have asserted the Board hearing was defective in any manner or that he has been prejudiced in any way by the conduct of that hearing.

The Veteran was not afforded a VA examination of his claimed lung disability, but none is required.  The Board finds there is no competent lay or medical evidence of record of an event, injury, or lung disease occurred in service or an indication that the current lung disability may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  

In September 2009, the RO submitted a request for records from SSA and a November 2009 response noted "unable to locate medical record."  In a November 2009 notice letter, the Veteran was informed of the RO's unsuccessful efforts and was requested to send any pertinent records he had in his possession.  As of this date, no response has been received regarding these records from the Veteran or his representative.

There is no indication that additional records exist pertaining to the issues discussed above, and if they did, that they would provide a basis to grant these claims.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

As new and material evidence has not been received to reopen service connection for Hepatitis C, the claim is not reopened; the appeal is denied.

As new and material evidence has been received to reopen service connection for traumatic brain disease with seizure disorder, the claim is reopened.

Service connection for traumatic brain disease with seizure disorder is granted.

Service connection for Hepatitis B is denied.

Service connection for a lung disability, to include emphysema and COPD, is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for an acquired psychiatric disability, including PTSD, an increased rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, and TDIU.

In a January 2013 supplemental statement of the case (SSOC), the RO noted review VA outpatient treatment records from the VA Medical Center (VAMC) in Bronx, New York dated from February 2006 to December 2012.  Particularly, the RO noted that a January 2012 record indicated "presentation consistent with chronic PTSD" and a December 2012 record indicated "probable PTSD."  

In a May 2013 SSOC, the RO noted review of VA outpatient treatment records dated from February 2006 to May 2013 and that the Veteran was scheduled for VA examinations at the Bronx VAMC for PTSD and traumatic neuropathy of the trigeminal nerve in March 2013 but failed to report without good cause.

After review of the evidentiary record, to include the physical claims file, "Virtual VA" system, and the "VBMS," VA outpatient treatment records from June 2009, the date of the most recent record in the physical claims file, to the present are not associated with the record.  Moreover, all attempts to schedule the March 2013 VA examinations were not documented and incorporated into the record.  Thus, the Board finds that the record is currently incomplete to adjudicate these issues on the merits at this time.

Since adjudication of these remaining claims may impact adjudication of the TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain and associate with the record (physical claims file, "Virtual VA," and/or "VBMS") all outstanding VA outpatient treatment records from June 2009 to the present.  A negative response must be provided if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Obtain and associate with the record (physical claims file, "Virtual VA," and/or "VBMS") all efforts made to schedule the March 2013 VA examinations for PTSD and traumatic neuropathy of the trigeminal nerve.

3.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


